Citation Nr: 9920176	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  This appeal arises from a July 1991 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).

In July 1994, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a rating 
action of February 1999 continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The objective evidence does not show any complaints or 
treatment for a psychiatric disorder during service or for 
many years following service; the veteran's current 
psychiatric disorder, variously diagnosed, was apparently 
first noted approximately six years after his separation from 
service, and the first actual contemporaneous medical 
evidence of psychiatric treatment of record dates from 1985, 
more than 15 years after service. 

3.  The weight of the medical evidence is against a finding 
that the veteran has post-traumatic stress disorder.






CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection for a 
psychosis may be granted if the disability is manifested to a 
degree of 10 percent or more within one year from the date of 
final separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).

The service medical records show no treatments or complaints 
of a psychiatric nature.  The separation examination in 
August 1969 noted a normal psychiatric evaluation.  A VA 
examination in November 1982 noted no abnormal psychiatric 
findings.  

A VA hospitalization report dated from September to November 
1985 showed treatment for substance use dependence-alcohol 
dependence, cannabis abuse, and dysthymic disorder.  
Dependent personality traits were also noted.  In January and 
February 1987, the veteran was again hospitalized.  This time 
the diagnoses were alcohol dependence, continuous, and 
cannabis abuse.  The veteran was seen on an outpatient basis 
at the Mental Health Center of Manati in March and April 
1987.  The diagnoses were schizophrenia and alcoholism.  The 
veteran was hospitalized at the VA Medical Center from 
October to December 1987 for alcohol dependence, continuous.  

The veteran was again hospitalized from December 1989 to 
January 1990.  The veteran reported increased anxiety, 
restlessness, insomnia, crying spells, hearing voices, 
carrying a concealed weapon, and fear of others.  He 
complained of recurrent nightmares of the Vietnam conflict 
and poor control of aggressive impulses.  The diagnoses were 
post-traumatic stress disorder, tobacco dependence, atypical 
depression, and alcohol dependence in remission.

A VA psychiatric examination in May 1991 diagnosed 
generalized anxiety disorder, substance use dependence, 
alcohol dependence in apparent remission at present.  In July 
1991, the veteran was seen with psychosis, not otherwise 
specified.

A statement dated in October 1991 from the veteran's family 
physician, Bernardo Diaz Cuevas, M.D., noted that after his 
Vietnam service the veteran had developed a psychotic 
outbreak manifested by hearing voices, poor self control, 
nightmares, insomnia, agitation, anorexia, loss of weight, 
suicidal ideas and hostility against his family.  The 
diagnoses were post Vietnam war psychosis outbreak, and 
depression.  A subsequent statement dated in October 1994 
from Dr. Diaz Cuevas noted that the veteran had first come to 
him in March 1975 with complaints of hearing voices, 
insomnia, anorexia, irritability and poor control of 
aggressive impulses.  Dr. Diaz Cuevas stated that the 
veteran's current diagnoses were schizo-affective psychosis 
and post-traumatic stress disorder.  He stated that in his 
opinion the veteran's psychiatric disability was service-
connected.  The Board notes that the RO attempted, pursuant 
to the Board's remand, to obtain the complete treatment 
records of Dr. Diaz Cuevas; however, they were reportedly 
destroyed by flooding in 1996.

A treatment summary dated in April 1993 from the Vet Center 
noted that the veteran had been since 1985 for nightmares, 
insomnia, depressed mood, low self esteem, worthless 
feelings, fear of loss of control of aggressive impulses, 
irritability, suicidal and homicidal ideation, restlessness, 
crying episodes and auditive hallucinations.  He also 
complained about frequent memories of Vietnam, related to 
mortar attacks to his company, the death of a soldier who was 
killed when a helicopter blade cut his head, and starvation 
of Vietnamese children.  The veteran stated that he re-
experienced those memories when looking at television 
pictures or while having lunch or dinner.

An examination by a board of three VA psychiatrists, who had 
reviewed the claims folder beforehand, was conducted in June 
1993.  The veteran reported frequent nightmares about mortar 
explosions.  He stated that drinking helped to alleviate his 
stress.  He admitted to suicidal thoughts.  On examination, 
the veteran had marked trembling of the hands.  He was alert, 
a little withdrawn, but in good contact.  He expressed 
himself freely.  The veteran seemed to have a floating 
anxiety, with depression underneath.  No thought or 
perceptive disorders were noted.  The veteran talked about 
Vietnam freely and appropriately.  Memory calculations and 
judgment were preserved.  The diagnoses were substance use 
disorder, alcohol dependence, and anxiety disorder, not 
otherwise specified, with depressive features.

The veteran was seen on an outpatient basis in January 1997.  
The examiner indicated that the veteran had several symptoms 
of post-traumatic stress disorder, including re-experiencing 
traumatic episodes, avoidance, and arousal.

An examination by a panel of two VA psychiatrists was 
conducted in October 1998.  The examiners each reviewed the 
claims folder thoroughly and conducted separate examinations 
of the veteran.  The veteran stated that he had been 
unemployed since 1988, and that he lived with his wife, his 
mother-in-law, and his two adult children.  He reported 
anxiety and depression, and stated that was anxious when he 
awoke.  He occupied himself by tending to fighting cocks 
among other activities.  The veteran reported sudden episodes 
of depression, when he cried, isolated himself, and ate 
poorly.  He stated that he still drank, but not as much as 
previously.  On examination, the veteran was alert and fully 
oriented.  He was very cooperative, with anxious mood and 
full range affect.  Attention, concentration, and memory were 
good.  Speech was clear and coherent.  The veteran was not 
hallucinating, and he was neither suicidal nor homicidal.  
Insight and judgment were fair, and he exhibited good impulse 
control.  

The veteran reported that he was the only Puerto Rican in his 
company in Vietnam, and that he did not remember the names of 
any of the soldiers that he knew who died.  He reported an 
incident in which a soldier from New York injured his teeth 
in a grenade explosion while on perimeter guard duty.  The 
veteran reported that he was a cook in Vietnam, but that when 
the rockets fell at night everyone had to run.  He stated 
that what affected him the most in Vietnam was the misery of 
the Vietnamese people, and how they would search in the 
garbage cans for food.  The veteran stated that he identified 
with their plight since he himself came from a difficult 
neighborhood.  The examiners noted that pictures of his home 
submitted by the veteran showed the walls covered with 
photographs and mementos from Vietnam, making it obvious that 
the veteran made no significant effort to avoid things that 
reminded him of Vietnam.  The examiners also noted that in 
his early psychiatric treatments, the veteran's problem was 
with alcohol dependence and he made no mention of Vietnam as 
a reason for his problems.  The examiners noted that he spoke 
about Vietnam freely, without any evidence of being 
emotionally affected or having difficulty in describing his 
experiences.  The veteran reported that he became angry when 
interrupted while involved in an activity.  He avoided 
potentially problematic situations and therefor has relied 
greatly on his wife, who apparently had to assume the bigger 
role in parenting and house matters.  The veteran stated that 
he was the type of person who would help those who need him, 
and stated that he had the same feelings for Vietnamese 
civilians.  

The examiners stated that after interviewing the veteran 
individually and considering the evidence in the claims 
folder, it was their unanimous opinion that the veteran's 
symptomatology did not fulfill the diagnostic criteria for 
post-traumatic stress disorder.  The veteran was noted to 
have identified himself with the social consequences of the 
war upon the Vietnamese people because of his own social 
background.  He described incidents that occurred, but there 
was no specific information regarding these.  There was 
evidence that he started to use alcohol heavily in Vietnam 
and this continued for many years after.  The fact that he 
tended to remember Vietnam experiences with sadness did not 
mean that he suffered from post-traumatic stress disorder.  
The examiners again noted that the veteran kept Vietnam 
photographs and mementos displayed at home, which evidences 
no significant effort to avoid reminders of Vietnam.  The 
examiners indicated that, if he had PTSD, it would appear 
that he should be trying to avoid those stimuli.  Their final 
diagnoses were anxiety disorder, not otherwise specified, 
with depression; alcohol dependence in remission; and 
dependent personality features.  

The Board concludes that the weight of the medical evidence 
is against a finding that the veteran has post-traumatic 
stress disorder.  The well-reasoned opinions of the VA 
psychiatric examiners, who reviewed the entire record and 
interviewed the veteran, outweigh the statements from the 
veteran's family physician, who is not a psychiatrist.  
Similarly, the VA examiners' opinions, which provide a 
thorough rationale for their conclusions, outweigh the 
unsupported notations of the treatment providers who noted 
symptoms of post-traumatic stress disorder.  

There is no evidence that a psychosis was manifested to any 
extent within the first postservice year.  The veteran's 
current psychiatric disorder, variously diagnosed, was 
apparently first noted approximately six years after his 
separation from service (according to the October 1994 
statement of Dr. Diaz Cuevas), and the first actual 
contemporaneous medical evidence of psychiatric treatment of 
record dates from 1985, more than 15 years after service.  

The Board has reviewed the statements of the veteran, his 
wife, and a neighbor to the effect that he has post-traumatic 
stress disorder as the result of his service during Vietnam.  
However, the lay statements are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
chronic acquired psychiatric disorder, to include post-
traumatic stress disorder.  There is no equipoise between the 
positive and negative evidence; therefore no reasonable doubt 
issue is raised.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1998).


ORDER

Service connection for a neuropsychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

